United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-3406
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Vance Campbell, also known as             *
Richard Huff,                             * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: April 6, 2005
                                 Filed: April 13, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges
                         ___________

PER CURIAM.

      Vance Campbell appeals the sentence the district court1 imposed after he
pleaded guilty to conspiring to distribute and possess with intent to distribute at least
500 grams of a mixture or substance containing methamphetamine in violation of 21
U.S.C. §§ 841(a)(1), (b)(1), and 846. Campbell argues that the drug-quantity
calculation violated Blakely v. Washington, 124 S. Ct. 2531 (2004), that the entire
federal Sentencing Guidelines should be held unconstitutional, and that the case

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
should be remanded for resentencing under an indeterminate sentencing scheme. For
the reasons discussed below, we affirm the district court.

      The Supreme Court recently decided in United States v. Booker, 125 S. Ct. 738
(2005), that the reasoning in Blakely applies to the federal Sentencing Guidelines,
and therefore that “any fact (other than a prior conviction) which is necessary to
support a sentence exceeding the maximum authorized by the facts established by a
plea of guilty . . . must be admitted by the defendant or proved to a jury beyond a
reasonable doubt.” See id. at 756. The district court’s drug-quantity determination
did not implicate Campbell’s rights, however, because he stipulated to the drug
quantity in his plea agreement. See id.

       Campbell was unconstitutionally sentenced, over his objection, under a
mandatory Guidelines system. See id. at 756-57 (federal Sentencing Guidelines are
merely advisory). We conclude, however, that he cannot show reversible error
because the district court specified that it would impose a sentence within the
Guidelines range even if the Guidelines were held to be not binding, and Campbell
was sentenced at the bottom of the undisputed Guidelines range. See United States
v. Sayre, No. 04-1330, 2005 WL 544819 at *2 (noting that, whether sentence was
reviewed for plain error or harmless error, affirmance was appropriate because
ultimate inquiry was whether district court’s error in following nonmandatory
sentencing scheme affected defendant’s ultimate sentence, and it was clear district
court wanted to impose sentence it felt appropriate on the undisputed facts, making
any remand futile); cf. Williams v. United States, 503 U.S. 193, 202-03 (1992) (when
district court misapplies Guidelines, remand is required unless reviewing court
determines, on basis of whole record, that error is harmless, i.e., error did not affect
district court’s selection of sentence imposed).

       Finally, although Campbell does not specifically raise the issue, we find that
his sentence was not unreasonable. See Booker, 125 S. Ct. at 764-67.

                                          -2-
Accordingly, we affirm.
               ______________________________




                            -3-